The fault of the majority opinion, in my judgment, is due primarily to the assumption that an engine properly constructed, equipped, and operated may emit live sparks which may be carried by the wind and set fire to property off the right of way, in this case some 125 feet from the track.
In view of the well-known and manifest duty to use due care to avoid injury to the property of others, and the destructive properties of fire, I think it a violent presumption in this day of mechanical skill to say that an engine cannot, in the exercise of due care, be so constructed and operated as to eliminate such hazard, barring unforeseen accidents to the mechanism.
In Southern Railway Co. v. Ross, 215 Ala. 293, 110 So. 369, there is set out in the opinion excerpts from expert evidence on both sides to the effect that an engine in good condition *Page 450 
in all respects cannot emit such live sparks as will set fire to property.
In dealing with charge 7-A we must keep in mind that it was given for defendant. A charge given for plaintiff predicating a right of recovery upon the mere fact that the property was destroyed by sparks from the engine would be invasive of the province of the jury in the face of evidence of proper equipment and operation. I think it is equally invasive of the province of the jury when given for defendant.
The fact that the engine emitted sparks which set fire to the property is evidence of negligence, indeed such evidence as to create a presumption of negligence. No matter what other evidence is offered, it remains evidence of causal negligence.
The charge does not deal with the burden of proof, nor the shifting of the burden. If it had merely said the jury should consider the whole evidence in passing upon the issue of negligence, and on the whole evidence must be reasonably satisfied of negligence, it would be correct. After the evidence is all in, the jury may regard the evidence on the direct issue of proper equipment and operation as equally balanced, and the fact of the burning by sparks, the only established fact in the case.
The charge in effect tells the jury that in such case they cannot find for plaintiff. I think it an invasion of the province of the jury.
                              On Rehearing.